Application for stay of execution of sentence of death scheduled for Monday, December 9, *10161985, presented to Justice White, and by him referred to the Court, is granted pending the filing of a petition for writ of cer-tiorari on or before January 6, 1986. In the event the petition for writ of certiorari is filed by said date, this order is to continue pending the disposition of the petition for writ of certiorari. Should the petition for writ of certiorari be denied, this stay terminates automatically. In the event the petition for writ of cer-tiorari is granted, this stay shall continue pending the issuance of the mandate of this Court.